DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 14 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/3/22.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1−4 and 6 are rejected under 35 USC 102(a)(2) as being anticipated by US Pre-Grant Publication No. 2019/0205501 to Vasquez et al. (“Vasquez”).
Regarding claim 1, Vasquez teaches a process of joining a wing to a fuselage of an aircraft , the process comprising the steps of:
mapping a wing root 20 of the wing and mapping a center-wing-box 30 of the aircraft fuselage (mapping via scanning platform 40, see para. [0029]), determining a position to provide a hole pattern on the center-wing-box (where “virtually fitting” is considered to be determining a position in para. [0065], see also paras. [0071]−[0072] discussing using patterns of holes for the reference features), providing the hole pattern on the center-wing-box (paras. [0071]−[0072] discussing using patterns of holes for the reference features), and attaching the wing root to the center-wing-box (para. [0079]).
Regarding claim 2, Vasquez teaches that the step of mapping of the wing root includes obtaining a cloud of points and thereby measuring a volume of the wing root (figs. 3−5 and paras. [0071]−[0072], where the points of the reference features are considered to be a cloud of points in that they form an array).
Regarding claim 3, Vasquez teaches that the obtaining a cloud of points involves the steps of:
mounting a primary template with a hole pattern on the wing root , superposing the hole pattern of the primary template onto a hole pattern on the wing root , installing targets on the primary template (para. [0071], where “affixing a marker” constitutes applyi8ng a template) , scanning the targets (paras. [0072]−[0073], where the targets may be the “cross-hair mark” or “fiducial point”). 
Regarding claim 4, Vasquez teaches that the step of mapping the wing root further includes the step of:
measuring a wing planform (para. [0078], where measuring to construct a 3D model of surface contours includes measuring a wing planform).
Regarding claim 6, Vasquez teaches that the step of mapping of the center-wing-box includes obtaining a cloud of points and thereby measuring a volume of the center-wing-box  (figs. 3−5 and paras. [0071]−[0072], where the points of the reference features are considered to be a cloud of points in that they form an array).
Allowable Subject Matter
Claims 5 and 7−13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: Vasquez is considered to be the nearest prior art. Vasquez does not teach or render obvious  timing the wing root volume to the wing planform or employing a secondary template as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael B Kreiner whose telephone number is (571)270-5379. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.K./               Examiner, Art Unit 3642                                                                                                                                                                                         

/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642